

 
 
Exhibit 10.2
EXECUTION COPY

SHARE PURCHASE AGREEMENT
 


 
SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of May 21, 2010, between
Limestone Business Limited, a limited company organized under the laws of the
British Virgin Islands (the “Shareholder”), and Flagstone Reinsurance Holdings,
S.A., a company organized under the laws of Luxembourg (the “Company”).
 
WHEREAS the Company desires to purchase from the Shareholder, and the
Shareholder desires to sell to the Company, two million (2,000,000) shares of
common stock, par value $0.01 per share (the “Shares”), of the Company.
 
NOW THEREFORE, the Shareholder and the Company hereby agree as follows:
 
1.           Purchase and Sale of the Shares.  On the terms and subject to the
conditions of this Agreement, the Shareholder shall sell, transfer and deliver
or cause to be sold, transferred and delivered to the Company, and the Company
shall purchase from the Shareholder, the Shares at a price per share equal to
$12.00 (the “Purchase Price”), payable as set forth below in Section 2.
 
2.           Closing.  The closing (the “Closing”) of the purchase and sale of
the Shares shall be held at the offices of the Company, at 10:00 a.m., on May
26, 2010 or, if the representations and warranties of the Shareholder set forth
in Section 3 are not true and correct on such date (unless any such failure to
be true and correct is waived by the Company) as soon as practicable after such
date.  The date on which the Closing shall occur is hereinafter referred to as
the “Closing Date”.  At the Closing, (i) the Company shall pay to the
Shareholder an amount equal to the Purchase Price and (ii) the Shareholder shall
deliver or cause to be delivered to the Company the Shares per the settlement
instructions provided to the Shareholder by the Company.
 
3.           Representations and Warranties of the Shareholder.  The Shareholder
hereby represents and warrants to the Company as follows:
 
 
(a)
Organization and Standing; Books and Records.  The Shareholder is a limited
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.

 
 
(b)
Authority.  The Shareholder has full organization power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Shareholder and constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms.

 
 
(c)
No Conflicts; Consents.  The execution and delivery of this Agreement by the
Shareholder does not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not, conflict with, or result
in any violation of or default under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any lien, claim, encumbrance, security
interest, option, charge or restriction of any kind upon the Shares.  No
consent, approval,

 

 
 

--------------------------------------------------------------------------------

 



 
license, permit, order or authorization of, or registration, declaration or
filing with any transnational, national, federal, state, provincial or local
governmental, regulatory or administrative authority, department. court, agency
or  official (a “Governmental Entity”) is required to be obtained or made by or
with respect to the Shareholder in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby.
 
 
(d)
The Shares.  The Shareholder has good and valid title to the Shares owned by it,
and upon Closing of the transfer in accordance with Section 2 above, the Shares
will be (i) free and clear of any liens, claims, encumbrances, security
interests, options, charges and restrictions of any kind, and (ii) other than
this Agreement, the Shares will not subject to any voting trust agreement or
other contract, agreement, arrangement, commitment or understanding, including
any such agreement, arrangement, commitment or understanding restricting or
otherwise relating to the voting, dividend rights or disposition of the Shares.

 
 
(e)
No Reliance.  The Shareholder is a sophisticated investor and has sufficient
knowledge and experience in investing in securities to properly evaluate the
merits of the transactions contemplated hereby.  The Shareholder has
independently, and without reliance upon the Company or any of its affiliates,
and based on such information as it has deemed appropriate, made its own
analysis and decision to sell the Shares pursuant to the terms hereof.

 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Shareholder as follows:
 
 
(a)
Organization and Standing; Books and Records.  The Company is a company duly
organized, validly existing and in good standing under the laws of Luxembourg.

 
 
(b)
Authority.  The Company has full corporate power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  All corporate acts and other proceedings
required to be taken by the Company to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly and properly taken.  This Agreement has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 
 
(c)
No Conflicts; Consents.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby and compliance with
the terms hereof shall not, conflict with, or result in any violation of or
default under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any lien, claim, encumbrance, security interest, option,
charge or restriction of any kind upon any of the properties or assets of the
Company.  No material consent, approval, license, permit, order or authorization
of, or registration, declaration or filing with, any Governmental Entity is
required to be obtained or made by or with respect to the Company in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.

 
5.           Further Assurances.  From time to time, as and when requested by
either party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and   instruments and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
  
 
6.           Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by the Company or the
Shareholder (including by operation of law in connection with a merger, or sale
of substantially all the assets, of the Company) without the prior written
consent of the other party hereto; provided, however, that the Company may
assign its right to purchase the Shares hereunder to a subsidiary of the Company
without the prior written consent of the Shareholder; provided further, however,
that no assignment shall limit or affect the assignor’s obligations
hereunder.  Any attempted assignment in violation of this Section 6 shall be
void.
 
7.           No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.
 
8.           Termination.  Anything contained herein to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date by the
mutual written consent of the Shareholder and the Company.  If this Agreement is
terminated and the transactions contemplated hereby are abandoned, this
Agreement shall become void and of no further force or effect.
 
9.           Expenses.  Whether or not the transactions contemplated hereby are
consummated, and except as otherwise specifically provided in this Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
or expenses.
 
10.         Amendments.  No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by both
parties hereto.
 
11.         Notices.  All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by prepaid telex, cable or telecopy or sent, postage prepaid, by registered,
certified or express mail or reputable overnight courier service and shall be
deemed given when so delivered by hand, telexed, cabled or telecopied, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service), as follows:
 
if to the Company,
37 Val St André
L-1128
Luxembourg, Grand Duchy of Luxembourg
Attention:                 William Fawcett
Corporate Secretary &
General                        Counsel
 
if to the Shareholder, in care of
Maitland
Falcon Cliff
Palace Road
Douglas
Isle of Man
IM2 4LB
Attention:                  Julieanne Shimmin



12.         Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



13.         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.
 
14.         Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.  Neither party shall be liable or bound to any other party in
any manner by any representations, warranties or covenants relating to such
subject matter except as specifically set forth herein.
 
15.         Severability.  If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.
 
16.         Consent to Jurisdiction.  The Company and the Shareholder
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby.
 
17.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.
 
LIMESTONE BUSINESS LIMITED
 
by:  Solon Director Limited, as its Director
 
by:
 
________________________
Name:
Title:
 
by:
 
________________________
Name:
Title:
 
FLAGSTONE REINSURANCE HOLDINGS, S.A.
 
 
by:

--------------------------------------------------------------------------------

      Name:             William F. Fawcett
Title:               Corporate Secretary &
General Counsel
 


 
 

